Case 1:21-cv-02657-EK-PK Document 1-2 Filed 05/12/21 Page 1 of 16 PageID #: 6




            -EXHIBIT                                    A-
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                            INDEX NO. 525514/2020
NYSCEF DOC.Case
            NO. 1:21-cv-02657-EK-PK
                1                   Document 1-2 Filed 05/12/21 Page 2RECEIVED
                                                                       of 16 PageID #: 7 12/21/2020
                                                                               NYSCEF:




          SUPREME                      COURT              OF THE            STATE          OF NEW           YORK
         COUNTY                   OF KINGS
         ----------------------------------------------------X
         PAULTEDE                       DESIR,                                                                                          Index         No.:
                                                                                                                                        Date        Purchased:



                                                                        Plaintiff,                                                      Plaintiff           designates              Kings

                                                                                                                                        County             as the      place        of trial.


                          -against-                                                                                                     The       basis         of venue           is:
                                                                                                                                        Plaintiff's             Residence.


         THE         STOP          & SHOP                 SUPERMARKET                       COMPANY                   LLC               SUMMONS
         and       FLATBUSH                       DELAWARE                       HOLDING            LLC,
                                                                                                                                        Plaintiff           resides         at
                                                                                                                                        659       Ocean          Avenue,            Apt.         F1

                                                                        Defendants.                                                     Brooklyn,               New         York          11220
         -------------------------------------------X
         TO THE                  ABOVE-NAMED                            DEFENDANTS:


                          You          are    hereby         summ0ñêd                 to answer         the    complaint               in this        action,         and    to serve             a copy     of
         your       answer,             or,    if   the    complaint              is not    served      with      this      summons,                to     serve       notice            of    appearance
         on the          plaintiff's           attorneys           within         twenty     (20)      days    after       the     service          of this          summons,                 exclusive      of
         the      day       of    service,          where          service        is made         by   delivery          upon       you        personally              within             this     state,   or,
         within          thirty        (30)       days     after     completion             of   service       where        service           is made           in    any        other        manner.        In
         case       of     your         failure       to    appear          or    answer,        judgment         will      be     taken          against            you     by      default          for   the
         relief      demanded                 in the       complaint.


         Dated:            Mineola,               New      York
                           November                 24,    2020


                                                                                                                  J                    . Miller
                                                                                                                       L           &    INGBER,                 LLP
                                                                                                                  Attorneys             for     Plaintiff
                                                                                                                  301      Mineola             Boulevard

                                                                                                                  Mineola,             New          York        11501

                                                                                                                  (516)          294-2666


         Defendants'
                                        Addresses:


         THE         STOP              &      SHOP         SUPERMARKET                            COMPANY                  LLC
         c/o      Secretary             of    State


         FLATBUSH                       DELAWARE                       HOLDING                   LLC
         c/o      Secretary             of    State




                                                                                                    1 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                               INDEX NO. 525514/2020
NYSCEF DOC.Case
            NO. 1:21-cv-02657-EK-PK
                1                   Document 1-2 Filed 05/12/21 Page 3RECEIVED
                                                                       of 16 PageID #: 8 12/21/2020
                                                                               NYSCEF:




          SUPREME                       COURT          OF THE             STATE        OF NEW                YORK
          COUNTY                    OF KINGS
          ---------------------------------------------------------------------X
          PAULTEDE                       DESIR,
                                                                                                                                                        VERIFIED                     COMPLAINT
                                                                       Plaintiff,


                            -against-                                                                                                                   Index       No.:


         THE           STOP             & SHOP         SUPERMARKET                          COMPANY                       LLC
          and     FLATBUSH                     DELAWARE                    HOLDING                  LLC,


                                                                       Defendants.
         -------------------------------------------------------------X



                            Plaintiff,         PAULTEDE                DESIR,          by    her      attorneys,                SILER            &    INGBER,               LLP,          complaining                 of



         Defendants,                     THE        STOP          &        SHOP        SUPERMARKET                                      COMPANY                    LLC              and         FLATBUSH


         DELAWARE                          HOLDING              LLC,        respectfully             alleges,           upon            information             and       belief,         as follows:



                            1.             That     at all     times        hereinafter            mentioned,                    Plaintiff,           PAULTEDE                      DESIR,              was,        and


         still       is,    a resident         of the      County          of Kings,         State          of New             York.


                            2.             That     upon       information             and        belief,         at all         times         hereinafter            mentioned,                  Defend            ant



         THE               STOP          & SHOP          SUPERMARKET                          COMPANY                           LLC,           was,     and      still      is,     a foreign             limited



         liability               company          licensed,         duly      organized,            and      existing                  under      and      by    virtue           of      the    laws          of   the


         State         of    Delaware.


                            3.             That     upon       information             and        belief,         at     all     times         hereinafter               mentioned,               Defendant,


         THE          STOP          & SHOP             SUPERMARKET                         COMPANY                      LLC,            transacted         business               in the        State     of New



         York.


                            4.             That     upon       information             and        belief,         at     all     times         hereinafter               mentioned,               Defendant,


         FLATBUSH                        DELAWARE                   HOLDING                LLC,       was,         and         still     is,   a foreign         limited            liability           company


         licensed,               duly     organized,          and      existing      under          and      by        virtue          of the     laws       of the         State         of Delaware.




                                                                                                    2 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                     INDEX NO. 525514/2020
NYSCEF DOC.Case
            NO. 1:21-cv-02657-EK-PK
                1                   Document 1-2 Filed 05/12/21 Page 4RECEIVED
                                                                       of 16 PageID #: 9 12/21/2020
                                                                               NYSCEF:




                        5.              That        upon         information           and     belief,      at all       times       hereinafter             mentioned,                 Defendant,


         FLATBUSH                   DELAWARE                       HOLDING              LLC,         transacted           business            in the     State         of New          York.


                                                           AS AND              FOR     A FIRST              CAUSE            OF         ACTION


                        6.              Plaintiff          repeats,       reiterates         and      re-alleges           each         and     every        allegation             contained              in


                              "1"                          "5"
         paragraphs                      through                   with      the   same      force       and    effect       as if       set forth        herein         at length.



                        7.              That,       upon         information           and     belief,      at all       times       hereinafter              mentioned,                Defendant,


         THE       STOP             &       SHOP            SUPERMARKET                          COMPANY                    LLC,           was,        and       is,     an      owner         of     the



         supermarket            located              at    1009       Flatbush         Avenue,           Brooklyn,           County             of     Kings,          State      of    New         York


         (hereinafter          referred             to as the         "Premises").


                        8.           That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         FLATBUSH                   DELAWARE                       HOLDING              LLC,         was,      and   is,    an owner              of   the      Premises.



                      9.             That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         THE     STOP          & SHOP                SUPERMARKET                        COMPANY                    LLC,       was,        and     is, the       lessor         of the      Premises.



                        10.          That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         FLATBUSH                   DELAWARE                       HOLDING              LLC,         was,      and   is, the       lessor         of the        Premises.


                        11.          That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         THE     STOP          & SHOP                SUPERMARKET                        COMPANY                   LLC,       was,         and     is, the       lessee         of the      Premises.


                        12.          That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         FLATBUSH                DELAWARE                          HOLDING              LLC,         was,      and   is,    the    lessee         of the        Premises.



                        13.          That,          upon         information           and     belief,      at all        times         hereinafter           mentioned,                Defendant,


         THE     STOP           & SHOP                    SUPERMARKET                        COMPANY                 LLC,         its     officers,          agents,           servants,       and/or



         employees            maintained                  the    Premises.




                                                                                                 3 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                    INDEX NO. 525514/2020
          Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                1                  Document 1-2 Filed 05/12/21 Page 5RECEIVED
                                                                      of 16 PageID #: 1012/21/2020
                                                                               NYSCEF:




                      14.            That,      upon      information       and      belief,         at all     times         hereinafter      mentioned,          Defendant,


          FLATBUSH                  DELAWARE                  HOLDING             LLC,         its    officers,         agents,         servants,       and/or     employees


         maintained           the    Premises.


                      15.           That,       upon      information       and      belief,         at all     times         hereinafter      mentioned,          Defendant,


          THE       STOP          & SHOP            SUPERMARKET                   COMPANY                     LLC,      its     officers,     agents,      servants,     and/or


          employees           operated        the      Premises.


                      16.           That,       upon      information       and      belief,         at all     times         hereinafter      mentioned,         Defendant,


         FLATBUSH                   DELAWARE                 HOLDING              LLC,         its    officers,         agents,         servants,       and/or     employees


         operated       the       Premises.


                      17.           That,       upon      information       and      belief,         at all     times         hereinafter      mentioned,          Defendant,


         THE      STOP            & SHOP            SUPERMARKET                   COMPANY                     LLC,      its     officers,     agents,      servants,     and/or


         employees            controlled         the     Premises.


                      18.           That,       upon      information       and      belief,         at all     times         hereinafter      mentioned,          Defendant,


         FLATBUSH                   DELAWARE                 HOLDING              LLC,         its    officers,         agents,         servants,       and/or     employees


         controlled         the     Premises.


                      19.           That,       upon      information       and      belief,         at all     times         hereinafter      mentioned,          Defendant,


         THE      STOP         & SHOP               SUPERMARKET                   COMPANY                     LLC,      its     officers,     agents,      servants,     and/or


         employees          were       in possession            of the   Premises.


                      20.           That,     upon        information       and      belief,         at all    times          hereinafter      mentioned,          Defendant,


         FLATBUSH                 DELAWARE                  HOLDING         LLC,         its    officers,         agents,        servants,     and/or      employees       were


         in possession             of the     Premises.




                                                                                      4 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                 INDEX NO. 525514/2020
          Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                1                  Document 1-2 Filed 05/12/21 Page 6RECEIVED
                                                                      of 16 PageID #: 1112/21/2020
                                                                               NYSCEF:




                        21.               That,        upon              information             and     belief,           at all       times         hereinafter           mentioned,           Defendant,


         THE       STOP              & SHOP                  SUPERMARKET                               COMPANY                        LLC,      its     officers,         agents,       servants,           and/or


         employees              managed                the            Premises.


                        22.               That,        upon              information             and     belief,           at all       times         hereinafter           mentioned,           Defendant,


         FLATBUSH                     DELAWARE                               HOLDING                   LLC,        its       officers,          agents,          servants,           and/or       employees


         managed              the    Premises.


                        23.               That,        upon              information             and     belief,           at all       times         hereinafter           mentioned,           Defendant,


         THE      STOP               & SHOP                  SUPERMARKET                               COMPANY                        LLC,      its     officers,          agents,      servants,           and/or


         employees              supervised,                      managed,            maintained,              controlled,                and      at times          and    various       times      inspected


         the    Premises             and     had            in     its     employ         officers,       agents,             servants,           and/or         employees             who      generally            or



         periodically               inspected                the         Premises.


                        24.               That,        upon              information             and     belief,           at all       times         hereinafter           mentioned,           Defendant,


         FLATBUSH                     DELAWARE                               HOLDING                   LLC,        its      officers,           agents,          servants,           and/or       employees



         supervised,                managed,                     maintained,               controlled,             and          at      times         and      various         times          inspected         the


         Premises             and     had         in        its       employ         officers,          agents,            servants,            and/or        employees              who       generally             or



         periodically               inspected                the         Premises.


                        25.               That         on        or about         March          28,     2020,           Plaintiff,          PAULTEDE                     DESIR,        was      lawfully        on


         or    about          the    aforesaid                    Premises           at    the    express            and/or             implied           invitation          and/or         permission              of



         Defendant,                 THE      STOP                 & SHOP             SUPERMARKET                              COMPANY                     LLC.


                        26.               That     on            or      about    March          28,     2020,           Plaintiff,          PAULTEDE                     DESIR,        was      lawfully        on


         or    about          the    aforesaid                    Premises           at    the    express            and/or             implied           invitation          and/or         permission              of



         Defendant,             FLATBUSH                              DELAWARE                   HOLDING                    LLC.




                                                                                                          5 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                INDEX NO. 525514/2020
          Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                1                  Document 1-2 Filed 05/12/21 Page 7RECEIVED
                                                                      of 16 PageID #: 1212/21/2020
                                                                               NYSCEF:




                      27.             That        Plaintiff,          PAULTEDE                     DESIR,             and         the     public        were       invited          to the        Premises        by


         and/or       on behalf            of Defendant,                 THE         STOP            & SHOP                SUPERMARKET                              COMPANY                     LLC,      for    the



         purpose        of     purchasing                various            food         items       and/or           merchandise                     from       Defendant,                THE         STOP         &


         SHOP         SUPERMARKET                              COMPANY                      LLC.



                      28.             That        Plaintiff,          PAULTEDE                     DESIR,             and         the     public        were       invited          to the        Premises        by


         and/or       on     behalf          of    Defendant,                FLATBUSH                   DELAWARE                            HOLDING                  LLC,           for     the     purpose.of



         purchasing            various            food        items         and/or         merchandise                    from          Defendant,             FLATBUSH                     DELAWARE


         HOLDING                LLC.


                      29.             That        on     or    about         March           28,     2020,       Plaintiff,               PAULTEDE                     DESIR,             was      a patron         of



         Defendant,             THE          STOP             & SHOP                SUPERMARKET                                   COMPANY                    LLC,        at     the       aforementioned



         Premises.


                      30.             That        on     or    about         March           28,     2020,       Plaintiff,               PAULTEDE                     DESIR,             was      a patron         of



         Defendant,            FLATBUSH                       DELAWARE                       HOLDING                      LLC,          at the      aforementioned                    Premises.



                      31.             That        upon         information                 and      belief,          at     all    times           hereinafter          mentioned,                 Defendant,


         THE         STOP          & SHOP              SUPERMARKET                                 COMPANY                        LLC,       its     officers,         agents,            servants,        and/or



         employees            was      charged            with        the    duty         of keeping            the        Premises           and/or         its    surrounding                 area     in a safe



         and      proper           condition             sufficient            to        protect       those              lawfully           in      and       about       and/or           traversing           the



         Premises            and      that        Defendant,                THE           STOP         & SHOP                     SUPERMARKET                              COMPANY                     LLC,        its



         officers,         agents,         servants,           and/or         employees              owed         such            a duty         to Plaintiff,          PAULTEDE                       DESIR.



                      32.             That        upon         information                  and     belief,          at all        times           hereinafter          mentioned,                 Defendant,


         FLATBUSH                   DELAWARE                       HOLDING                    LLC,       its    officers,                agents,       servants,           and/or          employees            was



         charged        with         the     duty        of    keeping             the     Premises            and/or             its     surrounding               area       in     a safe       and     proper



         condition           sufficient           to protect            those        lawfully          in      and        about          and/or        traversing             the     Premises           and     that




                                                                                                      6 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                              INDEX NO. 525514/2020
          Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                1                  Document 1-2 Filed 05/12/21 Page 8RECEIVED
                                                                      of 16 PageID #: 1312/21/2020
                                                                               NYSCEF:




         Defendant,                   FLATBUSH                        DELAWARE                         HOLDING                       LLC,         its     officers,            agents,                 servants,         and/or



         employees                   owed        such         a duty         to Plaintiff,             PAULTEDE                       DESIR.


                          33.                That       Defendant,                 THE            STOP           & SHOP                 SUPERMARKET                               COMPANY                             LLC,           its



         officers,             agents,           servants,             and/or            employees               owed           a duty            to     Plaintiff,            PAULTEDE                            DESIR,            to



         exercise              the    highest           degree          of     care       regarding             her     safety.



                          34.                That       Defendant,                 FLATBUSH                      DELAWARE                          HOLDING                     LLC,         its        officers,        agents,



         servants,              and/or          employees               owed            a duty        to Plaintiff,             PAULTEDE                         DESIR,           to       exercise             the     highest



         degree           of    care         regarding           her         safety.


                          35.                That       Defendant,                 THE            STOP           & SHOP                 SUPERMARKET                               COMPANY                             LLC,           its



         officers,             agents,           servants,             and/or            employees               owed           to     Plaintiff,            PAULTEDE                           DESIR,              a duty           of



         reasonable                  care.


                          36.                That       Defendant,                 FLATBUSH                      DELAWARE                          HOLDING                     LLC,         its        officers,        agents,



         servants,              and/or         employees                owed            to Plaintiff,            PAULTEDE                         DESIR,              a duty      of reasonable                       care.



                          37.                That        on      or      about          March           28,       2020,          while            Plaintiff,               PAULTEDE                          DESIR,             was



         lawfully              at, on,        and/or          about          the    Premises              of    Defendants,                 and         solely        by    reason              of the        carelessness



         and    negligence                    of said         Defendants,                 their      officers,          agents,          servants,               and/or        employees                     as hereinafter



         set forth,            Plaintiff,             PAULTEDE                     DESIR,             was        caused         to fall           and     sustain          serious              personal            injuries.



                          38.                That       Defendants,                 their         officers,           agents,         servants,             and/or          employees                     breached            their



         duty        to        provide            a     safe      place            to     traverse             and      were           negligent                 in    their      ownership,                        operation,



         management,                         control,           and          supervision                of      the      Premises,                  as     aforesaid,             in            that      owing          to      the



         carelessness,                  negligence,                   recklessness,                 and        improper              and      unlawful                conduct              of     Defendants,                 their



         officers,             agents,          servants,             and/or        employees,                 Plaintiff,            PAULTEDE                         DESIR,           sustained                the     injuries



         hereinafter                 alleged;           in     causing,            allowing             and      permitting                 the     said         Premises             to    be         and     remain           in         a




                                                                                                               7 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                              INDEX NO. 525514/2020
          Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                1                  Document 1-2 Filed 05/12/21 Page 9RECEIVED
                                                                      of 16 PageID #: 1412/21/2020
                                                                               NYSCEF:




         dangerous,               improper,                  defective,               hazardous,             trap-like,           and        unlawful                  condition;             in     negligently                   and



         carelessly             causing             or     allowing              a dangerous,                defective,               and     unsafe             condition               to    exist;           in    failing        to


         protect           Plaintiff,            PAULTEDE                        DESIR,            or    persons           similarly                situated;              Defendants,                    their        officers,


         agents,          servants,             and/or           employees               were       further         careless               and      negligent              in      failing         to provide               a safe


         and       proper         place          for       Plaintiff,           PAULTEDE                     DESIR,             and         others         similarly                situated,             to    traverse;            in


         that         Defendants,                  their          officers,            agents,          servants,           and/or               employees                    failed          to         warn         Plaintiff,


         PAULTEDE                       DESIR,              and      others           of the     conditions;              and        Defendants,                  their         officers,           agents,           servants,


         and/or            employees                   were             otherwise              negligent            in     the          ownership,                      management,                        maintenance,


         operation,              supervision,                   and        control        of the        Premises,           all       in     violation             of     the       laws       and         ordinances                of


         the      City        and/or       State           of    New          York.


                         39.              That         the      aforesaid             occurrence             was     caused            by     and      due         to the          breach          of duty            on behalf


         of      Defendants,               their         officers,            agents,       servants,            and/or          employees                  and          separately                the     negligence                of



         Defendants,                   their       officers,               agents,        servants,            and/or           employees                   in      the       ownership,                   management,


         maintenance,                   operation,                supervision              and     control         of     the        aforesaid            Premises                 and       in failing              to provide



         Plaintiff,            PAULTEDE                         DESIR,           with      a safe       place       to traverse                  as required                  by    law.


                         40.              That           the       aforesaid             occurrence                and     the         personal              injuries               sustained                  by     Plaintiff,


         PAULTEDE                       DESIR,              were         caused          wholly         by     reason           of     the       breach           of     duty       to provide                  a safe          place


         to     traverse          and          separately               the     negligence,              recklessness,                     and/or         carelessness                   of     Defendants,                      their



         officers,            agents,          servants,             and/or           employees.


                         41.              That         there         was        no     culpable          conduct           on        the     part      of        Plaintiff,            PAULTEDE                         DESIR,



         contributing               thereto.


                         42.              That         solely         by      reason      of the        foregoing,              Plaintiff,            PAULTEDE                         DESIR,              was        rendered



         sick,        sore,     lame,           bruised,           and        disabled;           received          severe            and        serious           injuries            to diverse               parts       of her




                                                                                                             8 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                         INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 10RECEIVED
                                                                       of 16 PageID #: 1512/21/2020
                                                                               NYSCEF:




         body;        experienced                 and      continues            to experience                   great         pain       and       suffering;            and      Plaintiff,          PAULTEDE


         DESIR,          has        been       informed              and    verily          believes           said         injuries           to be of a permanent                          and     lasting     nature;


         and      Plaintiff,           PAULTEDE                      DESIR,             was       compelled                   to    obtain             medical         care       and        treatment          for   said



         injuries;            and      Plaintiff,            PAULTEDE                       DESIR,             was           compelled                  and      continues              to     be     compelled            to



         expend          diverse              sums      of     money            for     such        medical                care      and         treatment;             and       Plaintiff,          PAULTEDE


         DESIR,            was          incapacitated                  from            attending               to      her         usual          duties,            functions,              employment                and



         recreational               activities;            and    in other            ways       Plaintiff,            PAULTEDE                          DESIR,          was       damaged,              all   of which



         will     continue             into     the     future.


                        43.              That        the     limitations               of    liability          as set forth                in     C.P.L.R.             § 1601          do     not     apply      herein



         because          one       or more             of the       exemptions                 set forth             in     C.P.L.R.             § 1602          apply.



                        44.              By       reason         of the       foregoing,                 Plaintiff,           PAULTEDE                        DESIR,            has     been        damaged           in an



         amount          in    excess           of the        maximum                 monetary               jurisdiction                 of     all     lower        courts.



                                                           AS AND               FOR A SECOND                                 CAUSE                 OF       ACTION


                       45.               Plaintiff            repeats,          reiterates               and       re-alleges               each         and      every         allegation             contained           in


                                 "1"                          "44"
         paragraphs                        through                       with         the    same          force           and     effect         as if       set forth         herein         at length.



                       46.               That,         upon       information                 and        belief,           at all       times          hereinafter            mentioned,               the     Premises



         had      inadequate               warnings              and/or         signs        indicating               that       said      condition             existed          in an aisle,           in violation



         of     the   applicable               laws,       codes,          rules,       and      regulations.


                       47.               That         Defendant,                THE           STOP             & SHOP                   SUPERMARKET                                COMPANY                     LLC,        its



         officers,        agents,             servants,           and/or         employees                  created           the       aforesaid             conditions.



                       48.               That        Defendant,                 FLATBUSH                       DELAWARE                           HOLDING                  LLC.          its    officers,        agents,



         servants,            and/or          employees              created           the     aforesaid               conditions.




                                                                                                            9 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                         INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 11RECEIVED
                                                                       of 16 PageID #: 1612/21/2020
                                                                               NYSCEF:




                        49.              That          Defendant,             THE            STOP            & SHOP                SUPERMARKET                                 COMPANY                         LLC,            its



          officers,          agents,           servants,           and/or           employees               knew          that     same          were         dangerous,                    and       that     Plaintiff,


          PAULTEDE                     DESIR,             and      others       visiting             the     aforementioned                      Premises              were            in     danger          of     falling


          due    to the        conditions,               thereby           risking          and      causing            injury.


                        50.              That      Defendant,                FLATBUSH                        DELAWARE                       HOLDING                        LLC,         its     officers,           agents,


          servants,           and/or           employees              knew            that         same          were       dangerous,                and           that      Plaintiff,              PAULTEDE


          DESIR,             and       others          visiting       the      aforementioned                        Premises               were         in    danger             of        falling          due     to     the



          conditions,              thereby         risking          and      causing           injury


                        51.              That          Defendant,             THE            STOP            & SHOP                SUPERMARKET                                 COMPANY                         LLC,            its



          officers,          agents,           servants,           and/or           employees               had      actual         and         constructive                  notice            of    the      defective



          conditions.


                        52.              That      Defendant,                FLATBUSH                        DELAWARE                       HOLDING                        LLC,         its     officers,           agents,


          servants,           and/or       employees                had       actual         and      constructive                 notice        of the         defective               conditions.


                        53.              That          Defendant,             THE            STOP            & SHOP                SUPERMARKET                                 COMPANY                         LLC,            its



         officers,           agents,       servants,              and/or       employees                   had    notice          of the        dangerous,                 hazardous,                 and      defective


         condition             prior      to     the      subject          occurrence,                and        there      was         a failure         or     neglect             by        Defendant,               THE


          STOP          &       SHOP             SUPERMARKET                                 COMPANY                        LLC,          its     officers,                agents,             servants,             and/or



         employees,                to repair,            remove,           or correct              the     dangerous,               hazardous                 and     defective,                  condition,              or to



         make         said     Premises            in      a reasonably                safe        condition.


                        54.              That      Defendant,                FLATBUSH                        DELAWARE                       HOLDING                        LLC,         its     officers,           agents,


         servants,           and/or        employees                had       notice          of    the     dangerous,               hazardous,                and         defective              condition             prior


         to     the     subject           occurrence,                 and           there          was       a    failure          or       neglect            by          Defendant,                  FLATBUSH


         DELAWARE                       HOLDING                   LLC,        its    officers,             agents,        servants,             and/or         employees,                     to repair,           remove,




                                                                                                          10 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                                      INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 12RECEIVED
                                                                       of 16 PageID #: 1712/21/2020
                                                                               NYSCEF:




          or     correct            the        dangerous,                    hazardous                     and           defective,             condition,                 or   to     make         said          Premises                 in     a



          reasonably                 safe        condition.


                             55.               That          while          Plaintiff,                PAULTEDE                          DESIR,               was         walking         in,      on,      and/or           about           the



          Premises,                 she        was           caused               to     fall         due          to     the         aforesaid              dangerous,                hazardous,                 and       defective


          condition.


                             56.               That          said         fall         was          due       to        the     negligence                  of      Defendants,                their       officers,              agents,



          servants,             and/or            employees                      in    that         Defendants,                   their      officers,              agents,          servants,           and/or            employees



          failed        to have           the      conditions                    in the           Premises                maintained                 and/or         repaired           in a proper              manner;             in that



          they         allowed            the       defective                    conditions                 to      exist        in     areas        which           Defendants,                 their         officers,           agents,


          servants,                and/or          employees                      knew              Plaintiff,                PAULTEDE                       DESIR,             and       others          would             walk            and



          traverse;            in     that       they         failed             to     inspect            the          conditions             of     the        defects        and      repair          the     Premises              after



          Defendants,                 their        officers,               agents,                servants,             and/or         employees                  were      warned         of the         dangerous                 nature



          of     the     conditions;                    in    that        Defendants,                       their         officers,           agents,              servants,          and/or           employees                 ignored


         numerous                  complaints                     in    failing          to maintain,                     repair,         and        remedy              said   dangerous                conditions;                in that



         Defendants,                  their        officers,               agents,                servants,             and/or         employees                  were      reckless,          careless            and      negligent



         in    not      providing                 for        the       regular           inspection,                     supervision,                maintenance,                    management                   and       control             of



         the       Premises               in      question;                 in        that        Defendants,                   their       officers,              agents,           servants,           and/or            employees



         failed         to     warn            Plaintiff,               PAULTEDE                           DESIR,               and       others            of     the     conditions;             and         that     said        fall        of



         Plaintiff,            PAULTEDE                            DESIR,               was          caused              by   reason          of the             negligence            Defendants,                 their         officers,


         agents,          servants,               and/or                employees,                   all    of      which             caused         Plaintiff,            PAULTEDE                      DESIR,             to     sustain



         serious          and        permanent                     personal                  injuries.


                          57.                That            as        a result              of    the      foregoing,                  Plaintiff,               PAULTEDE                  DESIR,                was        caused              to


         sustain          serious,              severe,                permanent,                   and     disabling                 injuries.




                                                                                                                         11 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                     INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 13RECEIVED
                                                                       of 16 PageID #: 1812/21/2020
                                                                               NYSCEF:




                         58.            That     the     incident         herein       was         caused           solely         by      the         negligence               of        Defendants,         their



         officers,        agents,         servants,           and/or      employees               herein,          without           any         conduct                of Plaintiff,             PAULTEDE


         DESIR,           contributing             thereto.


                         59.            That     the     limitations          of    liability          as set        forth      in      C.P.L.R.                     § 1601      do        not     apply   herein



         because          one    or more          of     the     exemptions            set forth             in    C.P.L.R.             § 1602                 apply.



                         60.            By reason          of the       foregoing,              Plaintiff,          PAULTEDE                          DESIR,              has    been         damaged        in an



         amount          in    excess      of the        maximum             monetary               jurisdiction              of     all        lower           courts.



                         WHEREFORE,                        Plaintiff,         PAULTEDE                       DESIR,           demands                      judgment              against           Defendants,


         THE            STOP        &     SHOP            SUPERMARKET                              COMPANY                      LLC                  and        FLATBUSH                          DELAWARE


         HOLDING                LLC,       in an amount                 in excess       of the         maximum                monetary                     jurisdiction                  of all   lower    courts,


         and      for    such    other         further         relief    as this     Honorable                    Court      deems              just           and    pro            .


         Dated:          Mineola,          New         York
                         November              24,     2020

                                                                                                                                                           -      /

                                                                                                                     Je                    .         i ler
                                                                                                                     SI        R               INGBER,                   LLP
                                                                                                                     Attorneys                 for     Plaintiff
                                                                                                                     301      Mineola                  Boulevard

                                                                                                                     Mineola,                  New         York          11501

                                                                                                                     (516)         294-2666




                                                                                                  12 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                                                       INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 14RECEIVED
                                                                       of 16 PageID #: 1912/21/2020
                                                                               NYSCEF:




                                                                                  ATTORNEY'S                         VERIFICATION




          STATE            OF    NEW              YORK)
                                                                      )    ss.:
          COUNTY                 OF NASSAU                        )




                         The     undersigned,                      an       attorney,          duly          admitted                to    practice         law        in    the    courts        of      the     State     of



          New        York,       shows            that:


                         I am associated                       with        the      law     firm      of      SILER            &          INGBER,            LLP,           the    attorneys             of    record      for



          the      Plaintiff          in   the      within                action;         I have            read       the      foregoing               document                  and    know            the     contents



          thereof;         the   same         is true            to my            knowledge,                except           as to the           matters          therein           states     to be           alleged      on



          information             and       belief,            and        as to those          matters,            I believe                them        to be true.



                         The     reason            this         verification               is made            by       me      and         not     by      Plaintiff          is that        Plaintiff           does      not



          reside       in the       County            in which                your        affirmant            maintains                  his    office.


                         The      grounds                 of    my         belief         as to       all     matters            not         stated        upon         my         own       knowledge               are    as



          follows:           books,        records,              memoranda,                  etc.      in     office         file.


                         I affirm          that     the         foregoing             is true,        under            the    penalties               of perjury.




          Dated:          Mineola,            New              York
                          November                 24,         2020




                                                                                                                                                                                   EY P. MILLER




                                                                                                             13 of 14
FILED: KINGS COUNTY CLERK 12/21/2020 12:43 PM                                                                                                                      INDEX NO. 525514/2020
         Case
NYSCEF DOC. NO.1:21-cv-02657-EK-PK
                 1                 Document 1-2 Filed 05/12/21 Page 15RECEIVED
                                                                       of 16 PageID #: 2012/21/2020
                                                                               NYSCEF:




          INDEX      NO.:
          SUPREME           COURT       OF THE                STATE      OF      NEW YORK
          COUNTY         OF KINGS


         PAULTEDE             DESIR,


                                            Plaintiff,


                    - against      -


         THE      STOP        &      SHOP        SUPERMARKET                        COMPANY                   LLC    and      FLATBUSH                            DELAWARE
         HOLDING            LLC,


                                            Defendants.




                                                 SUMMONS                 AND         VERIFIED                 COMPLAINT




                                                               SILER            &    INGBER,                   LLP
                                                                       Attorneys          for     Plaintiff
                                                                      301      Mineola          Boulevard

                                                                  Mineola,          New         York       11501

                                                                      Phone:        (516)        294-2666
                                                                        Fax:      (516)         294-0870


         Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of New York State, certifies that,
         upon information, and belief, formed after an inquiry reasonable under the circumstances, the contentions contain the annexed
         documents are not frivolous.

         Dated:     Mineola, New York
                    November 24, 2020



                                                                                                                                             Jeffrey        P. Miller



         Service of a copy of the within                                                                                   is hereby admitted


         Dated,
                                                                                                                           ................................................
                                                                                                                           Attorney(s)           for Plaintiff


         Sir: - Please take notice

         on                                 20           at                         M.
         Dated,                                                                                                Yours, etc.
                                                                                                               SILER & INGBER, LLP
         To                                                                                                    Attorneys for Plaintiff
                                                                                                               301 Mineola Boulevard
                                                                                                               Mineola, New York 11501
                                                                                                               (516) 294-2666




                                                                                    14 of 14
Case 1:21-cv-02657-EK-PK Document 1-2 Filed 05/12/21 Page 16 of 16 PageID #: 21
